U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark one) [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2008 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 33-19961 Diamond I, Inc. (Exact name of registrant as specified in its charter) DELAWARE 01-0623010 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 8733 Siegen Lane, Suite 309, Baton Rouge, LA 70810 (Address of principal executive offices, including zip code) (225) 341-4004 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] As of August 13, 2008, there were 464,016,707 shares of the issuer’s common stock outstanding. PART I - FINANCIAL INFORMATION Item 1. Financial Statements INDEX TO FINANCIAL STATEMENTS Page Diamond I, Inc. Condensed Consolidated Balance Sheets as of June 30, 2008 (unaudited), and December 31, 2007 (audited) 3 Condensed Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2008 (unaudited) and 2007 (unaudited), and the Period from June 17, 2003 (Inception), Through June 30, 2008 (unaudited) 4 Condensed Consolidated Statement of Stockholders’ Equity for the Six Months Ended June 30, 2008 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 (unaudited) and 2007 (unaudited), and the Period from June 17, 2003 (Inception), Through June 30, 2008 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 8 DIAMOND I, INC. (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2008, and December 31, 2007 6/30/08 unaudited 12/31/07 ASSETS Current assets Cash $ $294 Total current assets 294 Equipment - net of accumulated depreciation of $102,115 and $100,911, respectively 1,204 Total assets $ $1,498 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable $7,496 $4,500 Accrued expenses 443,032 293,032 Short-term payable - third party 30,400 30,400 Short-term note payable - related party 41,640 41,640 Accrued interest - shareholders 9,256 7,582 Dividend payable on preferred stock 127,500 112,500 Total current liabilities 659,324 489,654 Commitments Stockholders’ equity (deficit) Series A Convertible Preferred Stock, $.001 par value, 50,000,000 shares authorized, 500,000 Series A shares issued and outstanding 500 500 Common stock, $.001 par value; 700,000,000 shares authorized, 342,016,707 and 354,016,707 shares issued and outstanding, at June 30, 2008, and December 31, 2007, respectively 354,017 342,017 Subscription receivable (128,000) (128,000) Additional paid-in capital 29,870,158 29,873,158 Deficit accumulated during the development stage (30,755,999) (30,575,831) Total stockholders’ (deficit) (659,324) (488,156) Total liabilities and stockholders’ equity (deficit) $ $1,498 The accompanying notes are an integral part of these statements. DIAMOND I, INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months and Six Months Ended June 30, 2008 and 2007, and the Period from June 17, 2003 (Inception), Through June 30, 2008 Three Months Ended June 30, Six Months Ended June 30, (2008) (unaudited) 2007 (unaudited) 2008 (unaudited) 2007 (unaudited) Inception through 6/30/2008 (unaudited) Revenues $ $10,784 Internet access costs (32,850) Gross profit (loss) (22,066) OPERATING EXPENSES Professional and consulting fees 21,000 47,100 21,000 249,200 4,204,672 Compensation expense 81,000 79,200 156,000 157,200 5,338,776 Depreciation and amortization 35,156 1,204 78,631 298,680 Impairment loss 17,473,096 General and administrative (excluding professional and consulting fees, compensation expense, depreciation and impairment loss) 66 32 290 245 3,387,595 Total operating expenses 102,066 161,488 178,494 485,276 30,702,819 LOSS FROM OPERATIONS (102,066) (161,488) (178,494) (485,276) (30,724,885) OTHER INCOME (EXPENSE) (837) (1,674) (837) (31,114) NET LOSS $(102,903) $(161,488) (180,168) (486,113) $(30,755,999) Deemed dividend on preferred stock $ $(165,442) Cumulative preferred dividends (7,500) (7,500) (15,000) (15,000) (127,500) Net Loss Charged to Common Shareholders $(110,403) $(168,988) $(195,168) $(501,113) $(31,048,941) Net loss applicable to common shareholders Basic and diluted $(0.00) $(0.00) $(0.00) $(0.00) Weighted average number of shares outstanding Basic and diluted 344,016,706 316,153,416 343,016,706 303,027,808 The accompanying notes are an integral part of these statements. DIAMOND I, INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) For the Six Months Ended June 30, 2008 (unaudited) Preferred Stock Common Stock Shares Amount Shares Amount Additional Paid-in Capital Subscription Receivable Deficit Accumulated During the Development Stage Total Balance, December 31, 2007 500,000 $500 342,016,707 $342,017 $29,873,158 $(128,000) $(30,575,831) $(488,156) Dividend payable on preferred stock (7,500) (7,500) Net loss (77,265) (77,265) Balance, March 31, 2008 500,000 500 342,016,707 342,017 29,865,658 (128,000) (30,653,096) (572,921) Stock issued for bonuses 3,000,000 3,000 3,000 6,000 Stock issued for services 9,000,000 9,000 9,000 18,000 Dividend payable on preferred stock (7,500) (7,500) Net loss (102,903) (102,903) Balance, June 30, 2008 500,000 $500 354,016,707 $354,017 $29,870,158 $(128,000) $(30,755,999) $(659,324) The accompanying notes are an integral part of these statements. DIAMOND I, INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2008 and 2007, and the Period from June 17, 2003 (Inception), Through June 30, 2008 Six Months Ended June 30, (2008) (unaudited) 2007 (unaudited) Inception Through 6/30/08 (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $(180,168) $(486,113) $(30,755,999) Adjustments to reconcile net loss to cash used for operating activities: Depreciation and amortization 1,204 78,631 298,680 Stock issued for services and bonuses 24,000 252,898 8,300,698 Impairment loss and write-down of assets 17,473,096 Warrant expense 2,200,389 Donated capital, officers’ salaries 279,808 Loss on debt extinguishment 23,000 Changes in assets and liabilities: Accrued expenses 150,000 114,839 443,032 Accrued interest 1,674 9,256 Accounts payable 2,996 30,400 7,496 CASH FLOWS USED IN OPERATING ACTIVITIES (294) (9,345) (1,720,544) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment (102,116) CASH FLOWS USED IN INVESTING ACTIVITIES (102,116) The accompanying notes are an integral part of these statements. Six Months Ended June 30, (2008) (unaudited) 2007 (unaudited) Inception Through 6/30/08 (unaudited) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of related party advances (14,000) (73,000) Proceeds from related party advances 2,000 102,640 Sale of preferred stock and warrants 500,000 Proceeds from exercise of warrants 742,400 Shareholder contributions to capital 2,220 5,220 Contract party contributions to capital Proceeds from short term payable 12,000 67,400 Sale of common stock, net 10,000 478,000 CASH FLOWS PROVIDED BY FINANCING ACTIVITIES 12,220 1,822,660 NET CHANGE IN CASH (294) 2,875 Cash, beginning of period 294 35 Cash, end of period $ $2,910 $ Supplemental information: Income taxes paid $ $ $ Interest paid $ $ $ Non-cash Investing and Financing Activities: Cumulative dividends on preferred stock $15,000 $15,000 $127,500 Stock issued in acquisition $ $ $16,687,627 Stock issued for wi-fi hotspots $ $ $120,900 Warrants issued for patent $ $485,133 $485,133 Stock issued for software $ $376,000 $376,000 Stock issued for payment of note payable $ $25,000 $25,000 The accompanying notes are an integral part of these statements. DIAMOND I, INC. (a development stage company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2008 (unaudited) Note 1. Basis of Presentation The condensed consolidated balance sheet as of June 30, 2008, the statement of revenues and expenses for the six months ended June 30, 2008 and 2007, and the period from inception (June 17, 2003) through June 30, 2008, the statement of stockholders’ equity (deficit) for the six months ended June 30, 2008, and the statement of cash flows for the three months and six months ended June 30, 2008 and 2007, and the period from inception (June 17, 2003) through June 30, 2008, have been prepared by Diamond I, Inc. (together with its subsidiaries, “Diamond I”) without audit. In the opinion of management, all adjustments necessary to present fairly the financial position, results of operations and cash flows of Diamond I at June 30, 2008, and for all other periods presented, have been made. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Certain information and disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted in accordance with the Securities and Exchange Commission’s rules for interim reporting. Accordingly, these financial statements should be read in conjunction with the financial statements and accompanying notes thereto in Diamond I’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2007. Note 2. Going Concern Diamond I has incurred losses totaling $30,755,999 through June 30, 2008, and had no working capital at June 30, 2008. Because of these conditions, Diamond I will require additional working capital to continue operations and develop the business. Diamond I intends to raise additional working capital either through private placements, public offerings and/or bank financing. There are no assurances that Diamond I will be able to achieve a level of revenues adequate to generate sufficient cash flow from operations or obtain additional financing through private placements, public offerings and/or bank financing necessary to support Diamond I’s working capital requirements. To the extent that funds generated from any private placements, public offerings and/or bank financing are insufficient, Diamond I will have to raise additional working capital. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to Diamond I. If adequate working capital is not available Diamond I may not continue its operations or execute its business plan. These conditions raise substantial doubt about Diamond I's ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might be necessary should Diamond I be unable to continue as a going concern. Note 3. Capital Stock Stock for Services, Salary and Bonuses During the first six months of 2008, Diamond I issued a total of 9,000,000 shares of common stock to consultants, 8,000,000 shares to a director of Diamond I and 1,000,000 shares to a third party, for services, resulting in $18,000 in non-cash compensation expense included in professional and legal expenses and consulting fees in the accompanying statement of revenues and expenses. During the first six months of 2008, Diamond I issued a total of 3,000,000 shares of common stock valued at $6,000 as bonuses to certain of its directors. Diamond I measured the transactions at the respective dates of issuance at the then-quoted market price. There are no performance commitments or penalties for non-performance, therefore Diamond I recorded the expense at the date of issuance. Item 4. Subsequent Events Since June 30, 2008, Diamond I has issued shares of its common stock, as follows: - 35,000,000 shares in payment of consulting services provided by third parties, which shares were valued, in the aggregate, at $140,000; - 30,000,000 shares in payment of $375,000 in accrued salary of two officers; - 25,000,000 shares in payment of Diamond I’s acquisition of its outstanding shares of preferred stock, the value of which preferred stock was $500,000; and - 20,000,000 shares were issued for a total of $50,000 in cash. Diamond I measured the transactions at the respective dates of issuance at the then-quoted market price. There are no performance commitments or penalties for non-performance, therefore Diamond I recorded the expense at the date of issuance. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. General References to “us”, “we” and “our” include our subsidiaries, Diamond I Technology, Inc. and U.S. BioFuels Exchange, LLC, unless otherwise indicated. Certain statements contained herein are not based on historical facts and are "forward-looking statements" within the meaning of Section 21A of the Securities Exchange Act of 1934. Forward-looking statements which are based on various assumptions (some of which are beyond the Company's control), may be identified by reference to a future period or periods, or by the use of forward-looking terminology, such as "may," "will," "believe," "expect," "estimate," "anticipate," "continue," or similar terms or variations on those terms, or the negative of these terms. Actual results could differ materially from those set forth in forward-looking statements, due to a variety of factors, including, but not limited to, events that deprive us of the services of our president and largest shareholder, David Loflin, whether we are able to obtain adequate capital with which to pursue our full business plan; and other uncertainties, all of which are difficult to predict and many of which are beyond our control. We do not undertake, and specifically disclaim any obligation, to publicly release the result of any revisions which may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. Current Business Activities Until June 2008, we actively pursued the development of our online casinos that we designed to produce revenues by click-through advertising. We also had conducted, until June 2008, wireless gaming and oil and gas business development activities. Our wireless gaming and oil and gas endeavors lacked needed capital and we had determined to pursue these business opportunities only at such time as we obtain the capital necessary to do so. Our strategy to derive click-through advertising revenues from our online casinos appears to have been capable of success, following the launch of IslandBlueCasino.net and VegasBetLive.com. However, following the addition of Thomas Gray to our board of directors, it was determined that we would pursue Mr. Gray’s vision of an online biofuels exchange, rather than to continue to pursue our other business interests. In June 2008, we announced that our company would pursue the establishment of the U.S. BioFuels Exchange (the “US-BX”). The US-BX We have established an Internet site, www.USBiofuelsExchange.com, on which we intend to establish the US-BX, a new biofuels marketplace. The US-BX is the brainchild of Mr. Gray, our newest director. Mr. Gray’s vision would bring to the presently chaotic biofuels marketplace an orderly and efficient matching of producers and other sellers with buyers, using the Internet, in a manner similar to the model currently employed by eBay.com. We are currently designing the US-BX web site and completing the software engineering required for the launch of the US-BX. It is expected that we will open the US-BX web site for beta testing during September 2008. Shortly thereafter, we intend to open the US-BX for trading. Because the US-BX is a new venture, there is no assurance that it will be successful. The US-BX is to be the first and only Internet marketplace for all current and future biofuels and biofuel products, which include biodiesel (in all of its forms) and ethanol. Biofuel producers and other sellers will list their biofuel quantities and desired pricing directly on the US-BX web site. Then, buyers will buy or bid on these listed biofuel quantities. It is intended that the US-BX will charge a fee on every transaction between sellers and buyers. The US-BX expects that it will, in the long-term, assist in bringing market order to a large, fast-growing and chaotic marketplace, by offering a venue that will facilitate national pricing, among other things, for biofuels and biofuel products. The US-BX will be dynamic. Biofuels producers and other sellers will be able to update, in real time, their available quantities, as well as pricing, as often as desired. Through a private offering of securities, we were able to obtain $40,000 for the establishment of the US-BX, which amount is adequate to complete the design and software engineering of the US-BX web site and to begin the marketing of the online biofuels exchange. Critical Accounting Policies While we believe that the factors considered provide a meaningful basis for the accounting policies applied in the preparation of the consolidated financial statements, we cannot guarantee that our estimates and assumptions will be accurate. If such estimates and assumptions prove to be inaccurate, we may be required to make adjustments to these estimates in future periods. Revenue Recognition. We charge our customers service fees for Internet access and recognize the revenue in the month the services are provided. Litigation and Tax Assessments. Should we become involved in lawsuits, we intend to assess the likelihood of any adverse judgments or outcomes of any of these matters as well as the potential range of probable losses. A determination of the amount of accrual required, if any, for these contingencies will be made after careful analysis of each matter. The required accrual may change from time to time, due to new developments in any matter or changes in approach (such as a change in settlement strategy) in dealing with these matters. Additionally, in the future, we may become engaged in various tax audits by federal and state governmental authorities incidental to our business activities. We anticipate that we will record reserves for any estimated probable losses for any such proceeding. Stock-Based Compensation. We account for stock-based compensation based on the provisions of Statement of Financial Accounting Standards No. 123. In December 2004, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 123 (Revised 2004), Share-Based Payment, (FAS-123R). This statement replaces FAS-123, Accounting for Stock-Based Compensation, supersedes APB Opinion No. 25, Accounting for Stock Issued to Employees, and amends FAS-95, Statement of Cash Flows. FAS-123R requires companies to apply a fair-value-based measurement method in accounting for share-based payment transactions with employees and to record compensation cost for all stock awards granted after the required effective date and for awards modified, repurchased or cancelled after that date. The scope of FAS-123R encompasses a wide range of share-based compensation arrangements, including share options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. FAS-123R was effective for us on January 1, 2006. New Accounting Pronouncements. In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value in accordance with generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 is effective January 1, 2008. We do not believe this statement will adversely impact our financial statements. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, which permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. SFAS No. 159 applies to all entities and is effective for fiscal years beginning after November 15, 2007. In December 2007, the FASB issued SFAS No. 141 (revised 2007), “Business Combinations” (“SFAS No. 141R”), which establishes principles and requirements for how the acquirer shall recognize and measure in its financial statements the identifiable assets acquired, liabilities assumed, any noncontrolling interest in the acquiree and goodwill acquired in a business combination. SFAS No. 141(R) is effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. The Company is currently assessing the potential impact that the adoption of SFAS No. 141(R) will have on its financial position and results of operations. Results of Operations - First Six Months 2008 vs. First Six Months 2007 Revenues. We generated no revenues during the First Six Months 2008. We did not have any revenue during the First Quarter 2007. We expect that the US-BX will begin to derive revenues from operations during the fourth quarter of 2008. However, there is no assurance that this will be the case. Further, if the US-BX does begin to produce revenues from operations, we cannot predict the amount of revenues. Expenses. Our operating expenses during the First Six Months 2008 were $178,494 compared to $485,276 for the First Six Months 2007. Our non-cash operating expenses, which include stock issued for services, accrued salaries and depreciation and amortization, totalled $175,204 for the First Six Months 2008 compared to $446,368 for the First Six Months 2007. Until we obtain sufficient operating capital, it can be expected that we will issue shares of our common stock to third-parties in payment of services rendered on our behalf. Financial Condition We have incurred losses from inception of $30,755,999 and we have lacked adequate capital with which to accomplish our business objectives. At June 30, 2008, we had a working capital deficit of $659,324 and we remain substantially illiquid. Subsequent to June 30, 2008, in August 2008, we obtained $50,000, pursuant to a private offering. $40,000 of these funds will be applied to the establishment of the US-BX, while the remaining $10,000 will be used for working capital. Our Capital Needs We believe that our current level of operations can be maintained for the next twelve months. We anticipate our capital needs will be met through the sale of shares for cash, exercise of options and issuance of shares for services. However, to achieve our complete business plan for the US-BX, we must obtain an additional $200,000. To date, we have not received a commitment for additional capital in any amount and we cannot assure you that we will be able to obtain any additional capital. Should we fail to obtain such financing, our plan of business would likely be unsuccessful and we may be forced to cease operations. Capital Expenditures During the First Six Months 2008 and the First Six Months 2007, we made no our capital expenditures. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. Item 4T. Controls and Procedures. Evaluation of Controls and Procedures As of June 30, 2008, an evaluation was performed by our President and Acting Chief Financial Officer of the effectiveness of the design and operation of our disclosure controls and procedures. Based on that evaluation, our management, including our President and Acting Chief Financial Officer, concluded that our disclosure controls and procedures were not effective as of June 30, 2008. Our evaluation identified deficiencies related to the accuracy and completeness of our accounting records and disclosures resulting in substantial adjustments identified by our independent auditors. These deficiencies are due to the limited resources currently available to the company. Management is making efforts to utilize its resources more effectively to eliminate these deficiencies until the company is able to obtain sufficient funds for business development, including improvements in internal controls and procedures. There have been no significant changes in our internal controls or in other factors that could significantly affect internal controls subsequent to June 30, 2008. Management’s Assessment of Internal Controls Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting. Internal control over financial reporting is defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act. Our management assessed the effectiveness of our internal control over financial reporting as of June 30, 2008, using the framework set forth in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based upon this assessment, our management concluded that, as of June 30, 2008, our internal control over financial reporting was not effective. Due to our lack of capital, our management determined that our control environment, risk assessment functions, control activities, information and communication functions and monitoring systems were not effective. PART II - OTHER INFORMATION Item 1. Legal Proceedings. We are not currently involved in any legal proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. In addition to issuances already reported, during the three months ended June 30, 2008, we issued shares of our common stock, as follows: 1. (a) Securities Sold. In May 2008, 1,000,000 shares of common stock were issued. (b) Underwriter or Other Purchasers. Such shares of common stock were issued to Mary Ruffner. (c) Consideration. Such shares of common stock were issued pursuant to a consulting agreement, with an aggregate value of $2,000. (d) Exemption from Registration Claimed. These securities are exempt from registration under the Securities Act of 1933, as amended, pursuant to the provisions of Section 4(2) thereof and Rule 506 thereunder, as a transaction not involving a public offering. This purchaser was a sophisticated investor capable of evaluating an investment in our company. 2. (a) Securities Sold. In May 2008, 1,000,000 shares of common stock were issued. (b) Underwriter or Other Purchasers. Such shares of common stock were issued to two of our directors, Gregory A. Bonner (500,000 shares) and Ira R. Witkin (500,000 shares). (c) Consideration. Such shares of common stock were issued as bonuses, with an aggregate value of $2,000. (d) Exemption from Registration Claimed. These securities are exempt from registration under the Securities Act of 1933, as amended, pursuant to the provisions of Section 4(2) thereof and Rule 506 thereunder, as a transaction not involving a public offering. These purchasers were sophisticated investors capable of evaluating an investment in our company. Subsequent to June 30, 2008, we have issued shares of our common stock, as follows: 3. (a) Securities Sold. In July 2008, 35,000,000 shares of common stock were issued. (b) Underwriter or Other Purchasers. Such shares of common stock were issued to third-party consultants, The George Miller Company (3,000,000 shares), James Kaufman (15,000,000 shares), Newlan & Newlan (12,000,000 shares) and Shaji Parol (5,000,000 shares). (c) Consideration. Such shares of common stock were issued pursuant to separate consulting agreements, with an aggregate value of $108,000. (d) Exemption from Registration Claimed. These securities are exempt from registration under the Securities Act of 1933, as amended, pursuant to the provisions of Section 4(2) thereof and Rule 506 thereunder, as a transaction not involving a public offering. These purchasers were sophisticated investors capable of evaluating an investment in our company. 4. (a) Securities Sold. In July 2008, 30,000,000 shares of common stock were issued. (b) Underwriter or Other Purchasers. Such shares of common stock were issued to two of our officers, David Loflin (25,000,000 shares) and Waddell D. Loflin (5,000,000 shares). (c) Consideration. Such shares of common stock were issued in payment of accrued salary in the aggregate amount of (d) Exemption from Registration Claimed. These securities are exempt from registration under the Securities Act of 1933, as amended, pursuant to the provisions of Section 4(2) thereof and Rule 506 thereunder, as a transaction not involving a public offering. These purchasers were sophisticated investors capable of evaluating an investment in our company. 5. (a) Securities Sold. In August 2008, 20,000,000 shares of common stock were issued. (b) Underwriter or Other Purchasers. Such shares of common stock were issued to five parties in a private offering. (c) Consideration. Such shares of common stock were sold for cash in the aggregate amount of $50,000, or $.002 per share. (d) Exemption from Registration Claimed. These securities are exempt from registration under the Securities Act of 1933, as amended, pursuant to the provisions of Section 4(2) thereof and Rule 506 thereunder, as a transaction not involving a public offering. These purchasers were sophisticated investors capable of evaluating an investment in our company. Item 3. Defaults upon Senior Securities. None. Item 4. Submission of Matters to a Vote of Security Holders. No matter was submitted to our shareholders, during the three months ended June 30 2008. Item 5. Other Information. None. Item 6. Exhibits. Exhibit No. Description 31.1 * Certification of Chief Executive Officer required by Rule 13a-14(a) or Rule 15d-14(b) 31.2 * Certification of Chief Accounting Officer required by Rule 13a-14(a) or Rule 15d-14(b) 32.1 * Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350 32.1 * Certification of Chief Accounting Officer Pursuant to 18 U.S.C. Section 1350 * filed herewith. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date: August 15, 2008. DIAMOND I, INC. By: /s/ DAVID LOFLIN David Loflin President and Acting Chief Financial Officer
